Comstock, P. J.
Action for personal injuries received by appellee in a collision between two locomotive engines on appellant’s railroad. Appellee was a fireman on one of the engines. It was alleged that appellant and its engineer in charge of the engine on which appellee was riding, were negligent in not keeping a lookout and in running the engine at a dangerous and excessive speed. The complaint is in three paragraphs. The first is under the employers’ liability act (Acts 1893, p. 294, §1, cl. 4, §1083 Burns 1901), and is founded upon the negligence of the engineer in charge of the locomotive. The second is under the same clause of the statute, but avers the negligence to have been that of one Coyl, alleged to have been in charge of appellant’s switch yard. The third alleged that the collision was brought about by defects in the appellant’s ways, works, etc.
1. The cause was put at issue by general denial, a trial had by jury, and a verdict for $500 returned in favor of appellee. The appellant relies for reversal upon the action of the court in overruling its motion for a new-trial' and in overruling its-demurrer for want of -fácts to'thé fir'ét paragraph of the complaint..' In support of its demurrer to this paragraph appellant claims that inasmuch as it is based upon the theory of the negligence of Gibson, the engineer, it should aver that he was in charge of the engine; hnt that this fact is only made to appear by recital. Among the averments of this paragraph of the *336complaint are the following: “That said collision was brought about by the carelessness of defendant’s engineer, Raymond Gibson, in charge of said locomotive on which plaintiff was working at the time while plaintiff was in the service of said defendant and in the exercise of due care and diligence; that the train on which plaintiff was working was a work and freight-train and was on what is known as the Sullivan branch of said road; that the train on which he was working as such fireman was going in the direction of Sullivan; * * * that said injury occurred on a curve, and said engineer was on the inside of said curve, and said train on which plaintiff was riding and which collided was in plain view from said engineer’s side but not in plain view or in view at all from the fireman’s side; that said engineer had full charge of said locomotive which was at said time on one of appellant’s railways; that plaintiff could not see said approaching train, and especially was he totally in the dark with reference to same because of the performance of his duties as herein-before set forth.” These averments fully meet the objection made.
The grounds set out in the motion for a new trial are that the verdict was contrary to law, and was not sustained by sufficient evidence, errors in rulings on the evidence, and in giving instruction four and in refusing to give certain other instructions. The following is a substantial statement of the evidence material to a consideration of the motion for a new trial: Appellee was a locomotive fireman on appellant’s engine No. 18, of which Raymond Gibson was the engineer. At the time of the accident the engine, with a caboose attached, in which were the men of the pile-driver crew, was running on the Sullivan branch of appellant’s railroad. This branch of the railroad had been in use for three or four months for hauling coal. Engine No. 18 left' the main line and went on the branch between 6 and 1 *337o’clock a. m., and had run about one and one-half miles, and while running about twenty or twenty-five miles an hour came in collision with engine No. 25, drawing several loaded coal-cars. Engine No. 25 was backing. The effect of the collision was to damage both engines. Immediately after the collision the engines were apart about a rail’s length. No one testified as to the cause of the engines’ parting; whether one or both were reversed. Appellee was thrown down in the gangway of the engine, the coal in the tender falling on him. It was from twenty to forty-five minutes before appellee was taken from under the coal. He received injuries which were described by himself and others. He was not able to work for several weeks. He received permanent injuries. At the time of the trial he was a locomotive fireman on the Monon. The only persons to receive orders for the running of the train were the conductor and engineer. There was no telegraph or telephone line -on the Sullivan branch, nor any schedule for trains or engines. There is no evidence that they were given orders or warning from the yardmaster or anyone else as to the running of the train. At the time of the collision appellee had gotten down from his seat and was about to put coal in the fire. He did not see the approaching engine. Engineer Gibson was on the inside of the curve in his cab, and could have seen an approaching train for a quarter of a mile. He was talking with Smithers and Stafford immediately before the accident.
2. During the examination of Smithers, he answered the following questions: “Tell the jury how many were hurt in that wreck and how they were hurt. A. I do not know. Everybody around there was hurt. Who were the two conductors? A. O’Day was ours. Was he injured? A. Yes, he was injured.” These questions were answered over the objection of the appellant, and its motion to strike out the portions of the testimony of the witness relative to the injury of the other persons *338was overruled. As tending to show the force of the collision and the extent of the accident, it was not error to admit these questions.
3. Appellee, on his own behalf, was asked: “Do you know anything that prevented the engineer from seeing down the track?” Appellant’s objection to the same was overruled, and he answered: “No, sir; I do not know why he did not see the train. If he had been looking he could have seen the engine. I could have seen if I had been on that side.” The testimony of witnesses must as a general rule be confined to the statement of facts. Where the facts can be fully placed before the jury, opinion evidence is incompetent, if the facts are of such a nature that juries are as well qualified' to form an opinion upon them as witnesses. The question called for the statement of a fact — the witnesses’s knowledge of any obstruction on the track. A portion of the answer was also the statement of a fact, and altogether it merely states- that there was nothing to prevent the engineer from seeing the approaching locomotive if he had looked. It must have been so understood by the jury. Indianapolis St. R. Co. v. Robinson (1901), 157 Ind. 414.
4. Appellee was also asked the following question: “I will ask you if you had any talk with the engineer at the time of the accident as to who was to blame for the aeeident.” The question was objected to as not a part of the transaction, and that it called for a conclusion and not a fact. The objection was overruled and the witness answered: “Gibson said: ‘Look what L have done through my own carelessness;’'and was crying.” The appellant moved to strike out the answer of the witness, because it was hearsay, and not res gestae, and not responsive to the question, and was the opinion of the witness, and not a statement of fact. Which motion was overruled. Upon further examination of the witness, it appeared that this statement was made after the appellee had been taken *339from under the coal, and after Stafford, who was killed, had been taken out of the wreck, and from twenty to forty-five minutes after the accident. We need cite no authority in support of the proposition that the admissions of an agent made after an event, to which they refer, has transpired, cannot be received as evidence to bind his principal, unless they are so immediately connected therewith as to become a part of the res gestae. Whether statements are a part of a transaction are often questions difficult of solution. We do not deem it necessary to decide in this instance whether the statement made in answer to the question was a part of the transaction. Whether it be construed as the narration of a past event in admitting his negligence, or an expression of regret, it was harmless, because there was evidence uncontradicted from which the jury could have fairly inferred the negligence of the engineer. Hopkins v. Boyd (1897), 18 Ind. App. 63, 78. The engineer was not a witness.
5. Instruction four, objected to, is as follows: “The laws of the General Assembly of Indiana of 1893, contain an act in force in this State today: 'That every railroad or other corporation, except municipal, operating in the State, shall be liable for damages for personal injury suffered by any employe while in its service, the employe so injured being in the exercise of due care and diligence, in the following cases.’ [Acts 1893, p.-294, §1, §7083 Burns 1901.] Said act then enumerates four cases where the company will be liable.
*3406. *339Clause one of said act reads as follows: 'When such injury is suffered by reason of any defect in the condition of ways, works, plant, tools and machinery connected with or in use with the business of said corporation, when such defect was the result of negligence on the part of the corporation or some person entrusted by it with the duty of keeping such ways, works, plant, tools or machinery in proper condition.’ If therefore, gentlemen of the jury, you find from *340the evidence in this case that plaintiff has been injured and that such injuries were brought about by reason of any defect in the condition of ways, works, plant, tools and machinery as set forth in said first clause just read, in that there was no provision for signaling trains, or any telegraph or telephone, and that plaintiff, while in the exercise of due care and while in the service of defendant, was thereby injured, then your verdict should be for the plaintiff in such amount as the law and the evidence warrants.” The objections made to the instruction are that it charges the jury to find for the plaintiff if he exercises “due care,” but omits the equally important factor of “diligence,” and that it assumes that the absence of telephones and telegraph was negligence. Due care embraces diligence, and the conditional statement with reference to provision for signaling trains, in view of the allegation of the third paragraph of complaint, could not have misled the jury.
7. The sixth instruction refused would have told the jury that at the time of the accident the engineer, Gibson, and the plaintiff were fellow servants, and if the plaintiff’s injuries were caused by the negligence of Gibson the plaintiff could not recover. Under the employers’ liability act the appellant was made liable for the negligence of the engineer.
8. Instruction seven, refused, instructed the jury to find for the defendant on the first paragraph of the complaint; eight, refused, to find for the defendant on the second paragraph; nine, refused, to find for the defendant on the third paragraph of the complaint. There was some evidence fairly tending to support each one of these paragraphs, and it was therefore not error to refuse these instructions.
*3419. *340Appellant also complains of the refusal of the court to give instruction ten. From the transcript it appears that *341said instruction, was given, but if it had been refused, in view of other instructions which were given by the court, there would have been no reversible error.
10. The record presents a case of a day-time collision. There is evidence that appellee has suffered permanent injuries, though not of the most serious character, without negligence on his part,
11. while in the discharge of his duty, and negligence upon the part of the appellant, and under the letter and spirit of the statute upon the whole record the judgment should be affirmed.
Judgment affirmed.